Exhibit 10.2

 

LOGO [g786195g0822213800797.jpg]

II-VI INCORPORATED, 375 Saxonburg Boulevard, Saxonburg, PA 16056

General Offices: 724-352-4455    

II-VI INCORPORATED EXECUTIVE SEVERANCE PLAN

Participation Agreement

 

Participant Name:                                
                                              

Primary Work Location:                              
                                   

This Participation Agreement (this “Agreement”) is made and entered into by and
between II-VI Incorporated, a Pennsylvania corporation (the “Company”), and the
undersigned individual (“you”), who is an employee or officer of the Company
and/or an Affiliate of the Company.

The Company adopted the II-VI Incorporated Executive Severance Plan (the
“Plan”). Unless otherwise defined in this Agreement, any capitalized terms used
in this Agreement will have the meanings set forth in the Plan. A copy of the
Plan is attached as Annex A and is deemed to be part of this Agreement.

The Company has selected you to become a Participant in the Plan. Under the
Plan, you may become entitled to certain termination benefits if you incur a
Qualifying Termination and you otherwise satisfy all of the terms and conditions
of the Plan.

By executing this Agreement, you acknowledge and agree that you are a
Participant in the Plan, and that any termination benefits that you may become
entitled to receive under the Plan will be based on the following periods and
multipliers that have been established by the Company:

 

Timing of Date of Termination

   Applicable
Severance
Multiplier      Applicable
Bonus
Multiplier      Applicable
Benefits
Multiplier      Applicable
Protection
Period  

Date of Termination during a Non-CIC Period

     12 months        N/A        12 months        18 months  

Date of Termination during a CIC Period

     24 months        1.0        18 months  



--------------------------------------------------------------------------------

Further, by executing this Agreement, you acknowledge and agree that your
participation in the Plan is in consideration for your strict compliance with
the restrictive covenants in Article VI of the Plan, which include covenants for
best efforts, non-competition, non-solicitation, and non-disclosure of
Confidential Information, and that any termination benefits that you may become
entitled to receive under the Plan will be subject to your strict compliance
with each restrictive covenant in Article VI of the Plan for the duration of the
Restricted Period. The length of the Restricted Period depends on when your Date
of Termination occurs, as follows:

 

Timing of Date of Termination

   Length of Restricted Period

Date of Termination during a Non-CIC Period

   12 months

Date of Termination during a CIC Period

   24 months

If you previously entered into an employment agreement with the Company (an
“Employment Agreement”), you acknowledge and agree that your Participation in
the Plan is intended to supersede and replace your Employment Agreement. By
executing this Agreement and becoming a Participant in the Plan, you acknowledge
and agree that your Employment Agreement is hereby terminated and you will have
no further right, title or interest under your Employment Agreement.

IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer as of the date set forth below. Please sign below and return
this Agreement to the Company by no later than [DATE].

 

[PARTICIPANT NAME]   II-VI INCORPORATED

Signed:  

 

  By:  

 

Date:  

 

  Name:  

 

    Title:  

 

    Date:  

 

 

2



--------------------------------------------------------------------------------

Annex A:

II-VI INCORPORATED

EXECUTIVE SEVERANCE PLAN

 

3